GARDEN, JUDGE:
Claimant was hired in May 1975 as secretary to the Judge of the Circuit Court of Raleigh County. When she began in this position, her duties were those of a general secretary. Starting in October 1975 claimant was required to report and transcribe uncontested divorce cases. She continued to transcribe these cases until August 1979. Claimant seeks compensation in the amount of $15.00 per case, which is the fee that had been paid to the previous court reporter. Claimant’s records indicate that she transcribed 1,529 cases, representing a claim of $22,935.00.
Claimant testified that the court reporter, prior to October 1975, received a $15.00 fee, in addition to her regular salary as an employee of the State of West Virginia, for each uncontested divorce case. In October 1975 there was a change in court reporters. The new court reporter refused to take uncontested divorce cases because this $15.00 fee was not going to be paid. Instead, the fee would be paid to the Circuit Court Clerk’s Office, and then forwarded to the Treasury of the State of West Virginia. Ms. Green was then assigned the job of transcribing uncontested divorce cases. Claimant testified that she received repeated promises of compensation from the Circuit Court Judge. The $15.00 fee was reinstated *417September 1, 1979. 'Claimant sues on a theory of implied contract, in that she performed work which was beyond her job description and had been promised compensation for this work. She also advances a theory of unjust enrichment of the State of West Virginia, in that the State received both the benefit of her work, as well as the $15.00 fee which- was sent to the State Treasury.
While the Court is sympathetic to the claim presented, we can find no basis from which to make an award. The transcription of uncontested divorce cases became a part of claimant’s job which her employer required her to perform. A change in policy occurred during the 1975-1979 time period, and this policy was uniformly applied. The $15.00 fee was paid into the clerk’s office even when someone else performed the transcriptions. After 1979, there was a reversion to the former policy. The Court must therefore deny the claim.
Claim disallowed.